 Case
Case  19-12595-elf Doc
     19-12595-elf   Doc3962-1
                            FiledFiled 04/03/20
                                   08/19/19       Entered
                                              Entered     04/03/20
                                                       08/19/19    17:33:24
                                                                10:09:06     Desc
                                                                          Desc Main
                              Exhibit  A  Page  1
                             Document Page 1 of 1 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 19-12595
Mark Nottingham                       : Chapter 13
Carolynn Nottingham                   : Judge Eric L. Frank
                                      : ******************
                         Debtor(s)      *
                                      :
Chimera REO 2018-NR1 LLC              : Date and Time of Hearing
                         Movant,      : August 20, 2019 at 9:30 a.m.
       vs                             :
                                      : Place of Hearing
Mark Nottingham                       : U.S. Bankruptcy Court
Carolynn Nottingham                   : 900 Market Street, Courtroom #1
                                      : Philadelphia, PA, 19107
                                      :
William C. Miller
                                        Related Document # 31
                         Respondents.


                                    ORDER OF COURT

       AND NOW, to wit, this 19th day of          August               , 2019, upon

consideration of the foregoing Stipulation for Settlement of Movant's Motion for Relief from

the Automatic Stay, it is hereby ORDERED that the Stipulation is APPROVED.




                                         ______________________________________
                                         ERIC L. FRANK
                                         U.S. BANKRUPTCY JUDGE
 Case
Case  19-12595-elf Doc
     19-12595-elf   Doc3562-1
                            FiledFiled 04/03/20
                                   08/15/19       Entered
                                              Entered     04/03/20
                                                       08/15/19    17:33:24
                                                                11:00:43     Desc
                                                                          Desc Main
                              Exhibit
                            Document   A  Page  2 of 4
                                            Page 1 of 3
 Case
Case  19-12595-elf Doc
     19-12595-elf   Doc3562-1
                            FiledFiled 04/03/20
                                   08/15/19       Entered
                                              Entered     04/03/20
                                                       08/15/19    17:33:24
                                                                11:00:43     Desc
                                                                          Desc Main
                              Exhibit
                            Document   A  Page  3 of 4
                                            Page 2 of 3
 Case
Case  19-12595-elf Doc
     19-12595-elf   Doc3562-1
                            FiledFiled 04/03/20
                                   08/15/19       Entered
                                              Entered     04/03/20
                                                       08/15/19    17:33:24
                                                                11:00:43     Desc
                                                                          Desc Main
                              Exhibit
                            Document   A  Page  4 of 4
                                            Page 3 of 3
